DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Martin Sultana, on 3/7/2022.

The application has been amended as follows: 

Claim 1 (amended):  an apparatus for providing a contrast mode and a front optimized mode for the playback of audio in a vehicle, the apparatus comprising: 
memory; and 
an audio controller including the memory and programmed to: 
transmit first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; 

receive a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; [[and]] 
receive a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area; and
mix one or more first frequencies on a first audio input signal that is below a first crossover network with one or more second frequencies on a second audio input signal to provide the second audio content in the second zone seating area which decreases the quality of the second audio content by decreasing a sound isolation in the second zone seating area.

Claim 7 (canceled).


transmitting first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; 
transmitting second audio content as desired by one or more second vehicle occupants positioned in a second zone seating area; 
receiving a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; [[and]] 
receiving a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area;
enabling, via a first filter, one or more first frequencies on a first audio input signal that are above a first crossover frequency to pass through the first filter; and
providing, via a tuning circuit, at least a first portion of the first audio content as a stereo audio signal for playback in the first zone seating area which increases the sound quality of the first audio content, wherein the tuning circuit provides the stereo audio content with the one or more first frequencies on the first audio input signal that are above the first crossover frequency.

Claim 12 (canceled).
Claim 14 (canceled).

Claim 15 (amended):  The computer-program product of claim 11 further comprising instructions for enabling, via a second filter, one or more of second frequencies on the first audio input signal that are below a second crossover frequency to pass through the second filter.

Claim 20 (amended):  a method for providing a contrast mode and a front optimized mode for the playback of audio in a vehicle, the method comprising: 
transmitting first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; 
transmitting second audio content as desired by one or more second vehicle occupants positioned in a second zone seating area; 
receiving a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; [[and]] 
receiving a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area; and
mix one or more first frequencies on a first audio input signal that is below a first crossover network with one or more second frequencies on a second audio input signal to provide the second audio content in the second zone seating area which decreases the quality of the second audio content by decreasing a sound isolation in the second zone seating area.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, MacNeille et al. (US Pub. 20170213541) discloses an apparatus for providing a contrast mode and a front optimized mode for the playback of audio in a vehicle, the apparatus comprising: memory; and an audio controller including the memory and programmed to: transmit first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; transmit second audio content as desired by one or more second vehicle occupants positioned in a second zone seating area; receive a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; and receive a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area.  
However, MacNeille fails to teach the combination of an apparatus for providing a contrast mode and a front optimized mode for the playback of audio in a vehicle, the apparatus comprising: memory; and an audio controller including the memory and programmed to: transmit first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; transmit second audio content as desired by one or more second vehicle occupants positioned in a second zone seating area; receive a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; receive a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area; and mix one or more first frequencies on a first audio input signal that is below a first crossover network with one or more second frequencies on a second audio input signal to provide the second audio content in the second zone seating area which decreases the quality of the second audio content by decreasing a sound isolation in the second zone seating area.
Regarding independent claim 11, the prior art of record, MacNeille, discloses a computer-program product embodied in a non-transitory computer read-able medium that is programmed for providing a contrast mode and a front optimized mode for the playback of audio in a vehicle, the computer-program product comprising instructions for: transmitting first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; transmitting second audio content as desired by one or more second vehicle occupants positioned in a second zone seating area; receiving a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; and receiving a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area.  
However, MacNeille fails to teach the combination of a computer-program product embodied in a non-transitory computer read-able medium that is programmed for providing a contrast mode and a front optimized mode for the playback of audio in a vehicle, the computer-program product comprising instructions for: transmitting first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; transmitting second audio content as desired by one or more second vehicle occupants positioned in a second zone seating area; receiving a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; receiving a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area; enabling, via a first filter, one or more first frequencies on a first audio input signal that are above a first crossover frequency to pass through the first filter; and providing, via a tuning circuit, at least a first portion of the first audio content as a stereo audio signal for playback in the first zone seating area which increases the sound quality of the first audio content, wherein the tuning circuit provides the stereo audio content with the one or more first frequencies on the first audio input signal that are above the first crossover frequency.  
Regarding independent claim 20, the prior art of record, MacNeille discloses a method for providing a contrast mode and a front optimized mode for the playback of audio in a vehicle, the method comprising: transmitting first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; transmitting second audio content as desired by one or more second vehicle occupants positioned in a second zone seating area; receiving a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; and receiving a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area.  
However, MacNeille fails to teach the combination of a method for providing a contrast mode and a front optimized mode for the playback of audio in a vehicle, the method comprising: transmitting first audio content as desired by one or more first vehicle occupants positioned in a first zone seating area; transmitting second audio content as desired by one or more second vehicle occupants positioned in a second zone seating area; receiving a first indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the contrast mode to provide an equal listening experience for the first zone seating area and the second zone seating area while achieving isolation between the first audio content being played back in the first zone seating area and the second audio content being played back in the second zone seating area; receiving a second indication from the one or more first vehicle occupants to transmit at least one of the first audio content in the first zone seating area and the second audio content in the second zone seating area in the front optimized mode to increase a quality of sound of the first audio content being played back in the first zone seating area and to decrease a quality of sound in the second zone seating area; and mix one or more first frequencies on a first audio input signal that is below a first crossover network with one or more second frequencies on a second audio input signal to provide the second audio content in the second zone seating area which decreases the quality of the second audio content by decreasing a sound isolation in the second zone seating area.  The distinct features, as disclosed in independent claims 1, 11 and 20 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654